Citation Nr: 1011831	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle 
condition.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ankle 
condition.

3. Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the left knee with crepitus.

4. Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the right knee with crepitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board previously remanded 
this case in February 2008.  It returns now for appellate 
consideration.

The Veteran was afforded a Board hearing, presided over by 
the undersigned, in August 2007.

Subsequent to the issuance of the April 2009 statement of the 
case (SSOC), the Veteran submitted additional information in 
support of his claim.  This information, which entails a 
handwritten list of medications and medical conditions, is 
essentially duplicative of the medical evidence already on 
file.  The Board concludes that there is no prejudice to the 
Veteran by the Board's consideration of the issue presently 
on appeal without first remanding it to the Agency of 
Original Jurisdiction (AOJ).  See Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).




FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that a left ankle condition had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to the Veteran's active military service.  

2. An unappealed June 1994 RO rating decision denied the 
Veteran's claim of entitlement to service connection for a 
right ankle condition.  

3. Evidence received since the June 1994 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim that 
the Veteran's right ankle condition had its onset in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  The Veteran's service-connected left knee disability is 
manifested by arthritis (established by X-ray findings), 
flexion to 80 degrees due to pain, and extension to zero (0) 
degrees.  

5.  The Veteran's service-connected right knee disability is 
manifested by arthritis (established by X-ray findings), 
flexion to 80 degrees due to pain, and extension to zero (0) 
degrees.


CONCLUSIONS OF LAW

1. A left ankle disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. The June 1994 RO rating decision denying a claim of 
entitlement to service connection for a right ankle condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3. New and material evidence has not been received for the 
claim of entitlement to service connection for a right ankle 
condition; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4. The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee with crepitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

5. The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee with crepitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim 
adjudication.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  Thus, any error 
related to the aforementioned is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in August 2004, February 2007 
and February 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21, Vazquez-Flores, 22 Vet. App. 37.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claims with appropriate evidence.  

In addition, as to his increased rating claims, the Veteran 
was questioned about the effect that the worsening of his 
knee disabilities has on his employment during the course of 
the August 2007 Travel Board hearing and the September 2004, 
October 2005 and February 2007 VA examinations.  Further, the 
Veteran submitted a statement dated in April 2007 describing 
the functional impact of his disabilities.  See Vazquez-
Flores, 22 Vet. App. 37.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice letters dated in March 2006, 
February 2007 and February 2008 informed the Veteran that a 
disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  Those letters also 
provided notice as to how effective dates are assigned.

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The February 2008 letter informed the Veteran of the 
requirements of reopening a previously denied claim through 
new and material evidence and informed him of the basis of 
the prior denial in his claim for a right ankle condition.  
To the extent this letter may not have clearly explained the 
basis of the prior denial of his right ankle claim, the Board 
finds that any such notice defect was cured by actual 
knowledge.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  Specifically, at the August 2007 Travel Board 
hearing, the Veteran's testimony communicated his 
understanding that there needed to be evidence of a right 
ankle injury in service.  Transcript 6-7.  Furthermore, the 
Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim during the 
course of this appeal such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.  Based on 
the foregoing reasons and the particular facts presented in 
this case, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom, Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  Accordingly, the Board concludes that any 
error in failing to provide adequate pre-adjudicative notice 
was harmless.  


Subsequent to the issuance of the March 2006, February 2007 
and February 2008 letters, the Veteran's claims were 
readjudicated in an April 2009 supplemental statement of the 
case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Board 
previously remanded the case to obtain additional treatment 
records from the VA medical clinic in Sumter, South Carolina.  
Thereafter, the Veteran notified VA that he had also received 
treatment from the Dorn VA medical center.  The Board notes 
that VA treatment records from both of these facilities have 
since been associated with the record.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  In April 
2009, he notified VA that he had no other information or 
evidence to submit in support of his appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.



As for the Veteran's claim for service connection for a left 
ankle condition, the Board concludes an examination is not 
needed in this case because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  Indeed, as will 
be detailed below, the Board does not find the Veteran to be 
a credible historian with respect to his assertion of 
injuring, or receiving treatment for, his left ankle in 
service.  The U.S. Court of Appeals for Veterans Claims has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Concerning the Veteran's previously disallowed right ankle 
claim, it is noted that the duty to assist does not include 
an obligation to provide an examination or medical opinion in 
applications to reopen.  See 38 C.F.R. § 3.159(c).  The Board 
concludes that failure to provide an examination or opinion 
in this instance is not error.

With respect to claims for increased ratings, the duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

Here, the RO provided the Veteran appropriate VA examinations 
in September 2004, October 2005 and February 2007.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected knee disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the 
examination reports to be comprehensive and sufficient in 
assessing the severity of the Veteran's disabilities.  The 
opinion rendered by the examiner in each examination report 
is supported by objective and clinical findings, and 
addresses the relevant rating criteria.  The Board, 
therefore, concludes that the 2004, 2005 and 2007 examination 
reports are adequate upon which to base the decisions in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has a left ankle disability as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

After a thorough review of the claims file, the Board finds 
that there is no evidence that the Veteran incurred a disease 
or injury in service.  Although the Veteran testified at the 
August 2007 Travel Board hearing that he was treated once for 
his ankles at Fort Drum upon his return from Somalia, there 
is no evidence of any complaints, treatment or a diagnosis 
relating to the left ankle in the service treatment records.  
Despite there being treatment for numerous other conditions, 
as well as complaints of knee pain/crepitus and findings of 
bilateral pes planus, there is no mention of any ankle 
problems.  Also, the Board cannot ignore the significance of 
the fact that the Veteran first filed his claims for service 
connection for left ankle disability in August 2004, nearly 
four decades after leaving service and when we filed his 
initial claim for service connection for other disabilities.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  In short, there is no 
indication in the claims file that the Veteran's current left 
ankle condition had its onset in service, that arthritis 
manifested within a year of service separation, or that the 
current condition is otherwise related to service.  

The Board has considered the Veteran's self-reported 
continuity of symptomatology of ankle pain dating back to the 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  While his statements regarding continuity are within 
his competence to make, and are of some probative value, as a 
lay person, he has not been shown to be capable of making 
medical conclusions; thus, his statements regarding etiology 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Moreover, the Veteran testified at the August 
2007 hearing that the earliest post-service treatment for his 
left ankle condition was many years following his service 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

Furthermore, the Board questions the veracity of the 
Veteran's claim of injuring his left ankle in-service.  
Notably, his March 1993 retirement examination report, which 
noted bilateral pes planus and arthritis of the bilateral 
knees, was negative for any complaints or diagnoses of ankle 
problems.  In addition, the Veteran reports one occasion of 
in-service treatment of his ankles at Fort Drum, just after 
his return from Somalia.  There is, however, no evidence of 
such treatment in his service treatment records.  Indeed, 
although the service treatment records show treatment for 
numerous other conditions, including bilateral knee 
pain/crepitus, low back pain and hypertension, they are 
completely silent concerning any problems with the ankles.  
Moreover, the Veteran testified at the August 2007 hearing 
that he did not seek treatment for his left ankle until 2000.  
The fact that he failed to mention his left ankle at the time 
he filed his original claim for compensation in 1993 in also 
suspicious.  The Board cannot ignore the Veteran's proclivity 
for distorting the historical record.  Notably, the Veteran 
claimed to have been in combat while in Somalia when there 
were no combat operations.  Considering all these factors 
along with his personal testimony, which the undersigned 
found to dubious, the Board finds the credibility of the 
Veteran's statements concerning injury in service and 
continuity of symptomatology to be questionable.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  

Considering the totality of the evidence, the preponderance 
of the evidence is against a finding that the Veteran 
incurred an injury or disease in service.  There is also no 
credible and competent evidence linking the Veteran's current 
left ankle condition to service.  Accordingly, the Veteran's 
claim fails to meet the requirements for service connection. 

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left ankle condition, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Application to Reopen

The Veteran contends that he has a right ankle condition that 
was incurred in or aggravated by active service.  The 
original claim of service connection for a right ankle 
condition was previously denied on the merits in a June 1994 
RO rating decision, and the Veteran did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2009). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  




The Veteran's claim of service connection for a right ankle 
condition was previously denied because service treatment 
records were negative for complaints or treatment of a right 
ankle condition.  In order for the claim to be reopened, the 
Veteran must have submitted evidence showing that a chronic 
right ankle condition had its onset in service.

Since the June 1994 rating decision, the RO has received 
private medical records from Doctors Care Sumter showing 
treatment for a right heel spur in November 2002 and for 
swollen ankles in August 2004.  VA treatment records dated 
from January 2000 to November 2008 have also been associated 
with the record.  The VA records reveal some complaints of 
swelling and pain in the ankles.  While the aforementioned 
evidence is new to the claims, the Board finds that it does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim.  Indeed, none of this evidence suggests 
anything about the Veteran having had any right ankle 
problems in service nor relating the current right ankle 
disability to his active service.  In this regard, the new 
evidence fails to raise a reasonable possibility of 
substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection for a right ankle condition.  The application to 
reopen must therefore be denied.  See 38 C.F.R. § 3.156(a).

IV. Increased Ratings

The Veteran seeks increased ratings for his service-connected 
bilateral knee disabilities, each currently evaluated as 10 
percent disabling.  For the reasons that follow, the Board 
finds that higher ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's degenerative arthritis of the left knee with 
crepitus and degenerative arthritis of the right knee with 
crepitus are each assigned a 10 percent rating under 
Diagnostic Code 5010-5260 for traumatic arthritis and 
limitation of flexion.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated at 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
is rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

Private treatment notes from Doctors Care Sumter reveal 
complaints of left knee pain in March 2003 and a diagnosis of 
left knee strain with degenerative arthritis.  In August 
2004, there were complaints of left knee popping and 
cracking. The diagnosis was degenerative joint disease of the 
left knee.  VA treatment records over the years show 
complaints and treatment of bilateral knee pain.

On VA examination in September 2004, the Veteran complained 
of pain, stiffness and swelling of the knees, particularly an 
aching sensation after walking two miles, and pain after 
standing for up to 30 minutes.  He reported difficulty with 
squatting, kneeling and getting out of the forklift at work.  
Physical examination revealed range of motion from 0 to 135 
degrees with no pain, mild patellofemoral crepitance, no 
apprehension, and stability elicited in all plains.  
Lachman's and McMurray's test were negative.  No joint line 
tenderness was noted.  X-rays of both knees demonstrated 
small osteophytes about both knees, patellar spurring 
bilaterally, and some joint space narrowing at the 
patellofemoral space bilaterally but more prominent on the 
left.  The Veteran was diagnosed with early chondromalacia 
patella of the bilateral knees.  It was noted that there was 
no evidence that his range of motion was additionally limited 
by pain, fatigue or weakness with repetitive motion.  

At an October 2005 VA examination, the Veteran again reported 
pain stiffness and swelling in both knees, with aggravating 
factors to include prolonged standing, stairs, lifting, 
bending and weather changes.  On physical examination, range 
of motion was symmetric from 0 to 80 degrees without pain.  
There was pain from 80 to 110 degrees.  With repetitive 
motion, he lost an additional 10 degrees of flexion.  Total 
range of motion after repetition was from full extension to 
100 degrees of flexion.  It was noted that the Veteran had 
bilateral patellofemoral crepitus and that both knees were 
ligamentously stable.  X-rays of both knees demonstrated 
degenerative joint disease at each knee, noted as being 
slightly greater than on the September 2004 examination.  
There were no other abnormalities at either knee.  The 
Veteran was diagnosed with right and left knee gonarthrosis.

On VA examination in February 2007, the Veteran reported 
having some popliteal pain bilaterally, some swelling of both 
knees, greater in the right than left, and some locking and 
instability of the right knee.  Physical examination revealed 
right knee range of motion from 0 to 110 degrees, and left 
knee range of motion from 0 to 115 degrees.  There was end of 
range flexion pain bilaterally.  The range of motion did not 
change with repetitive use.  Both knees were stable to varus 
and valgus stressing and on the Lachman's and drawer test.  
There was some lateral joint line tenderness bilaterally.  X-
rays from October 2005 were reviewed.  The Veteran was 
diagnosed with degenerative joint disease of both knees.

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
Veteran clearly does not have this degree of limitation in 
either knee.  Taking into consideration functional loss due 
to pain, fatigability and lack of endurance, which at its 
worse amounted to loss of flexion to 80 degrees, the 
Veteran's limitation of motion still does not rise to a 
compensable level.  See DeLuca, supra.  As such, under 
Diagnostic Code 5003, he is entitled to no more than a 10 
percent rating in recognition of the X-ray findings of 
arthritis with noncompensable limitation of motion.  It is 
noted that under Diagnostic Code 5003, a 20 percent rating 
may be assigned in absence of limitation of motion where 
there is X-ray evidence of involvement of 2 or more major 
joints with occasional incapacitating exacerbations.  
However, the Veteran is not shown to have experienced any 
such incapacitating exacerbations.  Thus, the Board concludes 
that higher ratings under Diagnostic Codes 5003, 5260 and 
5261 are not warranted.  

The Veteran testified at his August 2007 Travel Board hearing 
that he wears knee braces for his knees and carries a cane, 
that his knees lock up on him, that he cannot flex or extend 
his knees fully without being in pain, and that he is no 
longer able to work in his previous occupation as a forklift 
driver.  See Washington, supra.  The Board has examined the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the Veteran's left knee.  See DeLuca, 
supra.  At the September 2004 VA examination, the examiner 
noted that there was no evidence that the Veteran's range of 
motion of the bilateral knees was additionally limited in his 
knees secondary to pain, fatigue and weakness with repetitive 
motion.  At the October 2005 VA examination, the examiner 
noted that the Veteran had range of motion from 0 degrees to 
80 degrees without pain and 80 degrees to 110 degrees with 
pain.  It was also noted that he lost an additional 10 
degrees of flexion with repetitive motion.  To the extent the 
evidence of record does reflect some findings of functional 
loss due to pain, the Board notes that these factors are not 
shown to cause additional limitation of motion that would 
rise to a compensable level, as noted above.  Accordingly, 
the Board finds that a higher rating under the DeLuca 
criteria is not warranted.  See 38 C.F.R. § 4.14.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  While the 
Veteran has testified that he experiences locking of the 
knees, there is no objective evidence to subluxation or 
lateral instability.  On the contrary, the examination 
reports consistently noted the Veteran's knees to be  stable.  
Thus, a higher rating under Diagnostic Code 5257 is not for 
application.  

The Board has considered other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  Similarly, Diagnostic Code 5259 rates 
surgically removed cartilage.  A "semilunar cartilage" is 
one of the menisci of the knee joint.  Stedman's Medical 
Dictionary, 296 (27th ed., 2000).  There is no indication 
that the Veteran has been diagnosed with any disorders of the 
semilunar cartilage.  The Board has reviewed the record and 
can find no objective evidence of locking in the knees.  
There is similarly no evidence of effusion in the joint or a 
dislocated cartilage.  Varus, valgus, Lachman's and 
McMurray's tests have all been negative.  The Veteran is not 
shown to have any meniscal tears or other meniscal 
abnormalities.  Further, he has never had surgery on either 
knee.  As such, the Board concludes that a higher rating 
under Diagnostic Code 5258 or 5259 is not warranted. 

The Board has also considered the application of other 
diagnostic codes.  The Ratings Schedule provides ratings for 
ankylosis (DC 5256), tibia and fibula impairment (DC 5262), 
and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, 
there is no evidence of ankylosis.  With regard to malunion 
or nonunion of tibia and fibula, the Board notes that there 
is no evidence of fracture or dislocation in any of the 
laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.

The Board acknowledges the Veteran's contention that he 
deserves higher ratings for his bilateral knee disabilities.  
The Veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., that he experiences knee pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
service-connected disabilities.

In light of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met for either 
knee at any time during the period on appeal, the rule of 
Fenderson, supra, for staged ratings is not for application.

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).


The schedular evaluations for the Veteran's bilateral knee 
disabilities are not inadequate.  His complained-of symptoms 
are those contemplated by the rating criteria. There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disabilities that are unusual or 
are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for his 
service-connected disabilities are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

In light of the foregoing, the Board concludes that higher 
ratings for the Veteran's bilateral knee disabilities are not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left ankle condition 
is denied.

The application to reopen a claim of entitlement to service 
connection for a right ankle condition is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the left knee with crepitus is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the right knee with crepitus is 
denied.


REMAND

A review of the record  reflects that the Veteran has been 
unemployed since January 2007, and that his service-connected 
disabilities contribute in substantial part to the impairment 
to employability.  Thus, the Board finds that the issue of 
entitlement to TDIU has been raised by the record.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As the RO has not yet considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded to the RO for consideration.

Accordingly, the case is remanded for the following action:

1. The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2. The RO must provide the Veteran with 
an examination to determine the effects 
of his service-connected disability on 
his ability to maintain employment 
consistent with his education and 
occupational experience.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on a 
review of the case and the claims file, 
the examiner must provide an opinion as 
to whether the Veteran's service-
connected disabilities alone preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.

3. The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.



4. The RO must then adjudicate the issue 
of whether TDIU is warranted.  If the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


